     Case 2:19-cv-01423-JAM-JDP Document 40 Filed 07/30/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                      Case No. 2:19-cv-01423-JAM-JDP (PC)
12                          Plaintiff,                    ORDER GRANTING PLAINTIFF’S MOTION
                                                          FOR A SECOND EXTENSION OF TIME
13             v.
                                                          ECF No. 39
14    E. COTA, et al.,
15                          Defendants.
16

17            Plaintiff has filed a motion for a second extension of time to file objections to the May 12,

18   2021 findings and recommendations. Good cause appearing, it is hereby ORDERED that:

19            1. Plaintiff’s motion for an extension of time, ECF No. 39, is granted.

20            2. Plaintiff is granted thirty days from the date of this order to file objections to the May

21   12, 2021 findings and recommendations.

22            3. Absent a showing of extraordinary cause, the court is not inclined to grant any further

23   extensions.

24
     IT IS SO ORDERED.
25

26
     Dated:         July 29, 2021
27                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
28
